Title: From John Adams to Isaac Tichenor, 30 November 1798
From: Adams, John
To: Tichenor, Isaac



Dear Sir
Philadelphia Nov 30th. 1798

I have received with the highest pleasure your favor of the 29th Oct. inclosing the address of the Legislature of Vermont which does me a great honor not a little hightened by the approbation of their excellent Govenor. I pray you to make my thanks acceptable to that honorable body & to accept the assurance of high respect & esteem / from Sir your most obedient / & most humble servant

John Adams